United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       March 19, 2007

                                                                Charles R. Fulbruge III
                               No. 06-60417                             Clerk
                             Summary Calendar




RAMZAN ALI LAKHANI,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.


                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A79 008 101
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ramzan Lakhani, a native and citizen of Pakistan, petitions

for review of a decision of the Board of Immigration Appeals

(“BIA”) denying, as untimely, his motion to reopen.             He contends

the BIA violated his due process rights when it denied his motion

to reopen based on ineffective assistance of counsel.

     This court has not determined whether an alien has a constitu-

tional right to effective counsel in removal proceedings.             Gutier-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
rez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).          Neverthe-

less, we have “stated several times in dicta . . . that an alien’s

right to due process is violated when the representation afforded

[him] was so deficient as to impinge upon the fundamental fairness

of the hearing, and, as a result, the alien suffered substantial

prejudice.”   Id. (internal quotation marks and citations omitted).

     Lakhani’s ineffective assistance of counsel claim relates to

the denial of his motion to remand to pursue an adjustment of sta-

tus based on his marriage to a United States citizen.            An applica-

tion for an adjustment of status is a request for discretionary re-

lief and, thus, it is not a right protected by due process.             See

Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006).               Because

counsel’s alleged deficiencies merely restricted Lakhani’s chance

of obtaining discretionary relief, Lakhani had no due process right

to effective assistance in pursuit of that relief.          See Gutierrez-

Morales, 461 F.3d at 609.

     Lakhani also contends the BIA abused its discretion when it

denied his motion to reopen based on ineffective assistance.            Mo-

tions to reopen removal proceedings are disfavored, and we review

the denial of a motion to reopen “under a highly deferential abuse-

of-discretion standard.”     Zhao v. Gonzales, 404 F.3d 295, 303-04

(5th Cir. 2005).

     A motion to reopen removal proceedings “must be filed no later

than 90 days after the date on which the final administrative deci-

sion was   rendered   in   the   proceeding   sought   to   be   reopened.”

                                    2
8 C.F.R. § 1003.2(c)(2). The final administrative decision in Lak-

hani’s removal proceeding was issued on February 14, 2005.    Lak-

hani’s motion to reopen, filed on March 14, 2006, was therefore

untimely.

     Lakhani contends that former counsel’s ineffective assistance

entitles him to equitable tolling of the period for filing a motion

to reopen.     Assuming arguendo that such tolling is available to

Lakhani, he has failed to show that the BIA abused its discretion

when it determined that equitable tolling was not warranted because

he had failed to establish ineffective assistance.   See Zhao, 404

F.3d at 304.

     Accordingly, the BIA did not abuse its discretion in denying

Lakhani’s motion to reopen.   The petition for review is DENIED.




                                 3